COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                 No. 08-17-00069-CR
                                                  §
                                                                    Appeal from the
  EX PARTE: LUIS RAMOS                            §
                                                                  409th District Court
                                                  §
                                                               of El Paso County, Texas
                                                  §
                                                                 (TC# 2016DCV3258)
                                                  §

                                 CORRECTED JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment and remand for further proceedings, in accordance

with the opinion of this Court. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 6TH DAY OF MARCH, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.